Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Barnhard on 11/30/21.

The application has been amended as follows: 

Claim 17. Please add the word “a” before the phrase “chain of 8 to 20 carbon atoms” which is found twice in (b) of the claim, specifically in line 3 of (b) and in line 5 of (b). Please also add the word “a” before the phrase “chain of 1-6 carbon atoms” which is found in line 6 of (b). Please also replace “2-hydroyxyethyl acrylate” in line 3 of (d) with 2-hydroxyethylacrylate as it is misspelled.

Claim 20. Please add the word “an” before the word “impurity” in line 1 of the claim, and please also add the phrase “at a temperature” before the phrase “up to about 60°C”.

Claim 21. Please add the phrase “selected from” immediately after the phrase “permeation enhancers is”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claims specifically to specify what the crosslinker is and to introduce the lag time into the claim has overcome the previous grounds of rejection under 103.
Applicant’s arguments and the included copy of the affidavit from Catherine Lee (exhibit B) that was previously submitted by applicants in the parent case 15/384286 (now US10729679) also provides evidence that the durotak 87-2052/387-2052 polymer taught by Deshmukh actually does not contain a crosslinker and while Schmitt teaches that combinations of hydroxyl group containing acrylic based polymers (applicant’s (d)) and carboxy containing acrylate polymers (applicant’s (c)) are useful for forming patches for delivery of pramipexole, can be crosslinked or uncrosslinked and teaches applicant’s preferred crosslinked 87-2054 it does not teach any reason to specifically select this polymer over the other uncrosslinked carboxy containing acrylate polymers that are listed in their application. Additionally, none of the references specifically teach applicant’s claimed lag time of about 8 hours or less and none of the references specifically teach using the crosslinked 87-2054 which is crosslinked with the now claimed aluminum tris(acetyl acetonate) in the claimed ratios with the hydroxyl group containing acrylic based polymers (applicant’s (d)) in the claimed ratios. As applicant’s evidence from the previous Lee affidavit (Exhibit B) and Henkel data sheets (Appendix A and B in applicant’s response) proves that the 2052 polymer actually does not contain crosslinkers and that Schurad is incorrect and as such the previous rejection of record is overcome because one of ordinary skill in the art would require too much/improper hindsight to specifically select the claimed crosslinked carboxyl functional group containing acrylic based polymer (applicant’s (c), e.g. durotak 87-2054) with the hydroxyl functional group containing acrcylic based polymer (applicant’s (d)), in the claimed ratios especially since the prior art does not teach and benefit/advantage of using the 2054 polymer over the uncrosslinked 2052 polymer, and teaches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 17-21, 23-26 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616